•EEWBURG-ER, J.
During the year 1889 the defendant was employed by plaintiffs to deliver milk to plaintiffs’ customers, and it was part of his duty to collect moneys as a part of his employment. This action was brought to recover the moneys collected by defendant, and converted to Ms own use. On the trial of this action the jury found a verdict for defendant. The counsel for appellants insist that the trial justice erred in permitting the counsel for the defense, in summing up, to refer to the effect that their verdict would have on the defendant. A careful examination of the printed case fails to disclose anywhere that the attention of the court was called to such conduct on the part of counsel, and therefore the contention is without merit. The case was properly submitted to the jury, and none of the exceptions would warrant us in disturbing their verdict. Judgment affirmed, with costs. All concur.